                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION




LONDER B. DAVIS,                            )
          Plaintiff,                        )
                                            )
VS.                                         )             CIVIL ACTION NO.
                                            )
CITY OF GRAND PRAIRIE, ET AL.,              )             3:18-CV-2936-G (BK)
                                            )
               Defendants.                  )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff filed objections, and the court has made a

de novo review of those portions of the proposed findings and recommendation to

which objection was made. The objections are overruled, and the court ACCEPTS

the findings, conclusions, and recommendation of the United States Magistrate

Judge.

         It is therefore ORDERED that this action is summarily DISMISSED with

prejudice for failure to state a claim upon which relief can be granted. See 28 U.S.C.

§ 1915(e)(2)(B).

         The court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the court adopts and incorporates by reference the
magistrate judge’s findings, conclusions, and recommendation. See Baugh v. Taylor,

117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the findings and

recommendation, the court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).* In the event of an appeal, plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.

July 30, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
             Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order. A timely notice of appeal must be filed even if the district court certifies an
appeal as not taken in good faith.

                                          -2-
